                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


IN RE:                                                   )
                                                         )
                                                             Chapter 11
BLUE EAGLE FARMING, LLC, et al.1,                        )
                                                         )   Case No. 18-02395-TOM11
                                                         )   (Jointly Administered)
                        Debtor.
                                                         )



                  ORDER APPROVING THE SALE OF REAL PROPERTY
                         PURSUANT TO SALES PROTOCOL


        This matter came to be heard upon the notice (the “Sale Notice”) of Blue Smash

Investments, LLC (“Blue Smash”), and its affiliated debtors (each a “Debtor” and collectively, the

“Debtors”), pursuant to the Order Authorizing the Debtors to Establish a Real Property Sales

Protocol [Docket No. 925] for authorization to sell real property pursuant to §§ 105(a), and 363

of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”); the court

having jurisdiction to consider the Sale Notice and the relief requested therein in accordance with

28 U.S.C. §§ 157 and 1334; due notice of this Sale Notice having been provided the Master Service

List; and it appearing that no other notice or further notice need be provided; and it appearing there

are no objections to the Sale Notice; the Court having determined that the relief sought in the Sale

Notice is in the best interests of Debtors, its creditors, and all parties in interest; upon the Sale

Notice and all of the proceedings before this Court; and after due deliberation and sufficient cause

appearing therefore, it is hereby:



        1
           In addition to Blue Eagle Farming, LLC, the Debtors include the following entities: (1) War-Horse
Properties, LLLP; (2) Eagle Ray Investments, LLC; (3) H J Farming, LLC; (4) Blue Smash Investments, LLC; (5)
Armor Light, LLC; (6) Forse Investments, LLC; and (7) Robert Bradford Johnson.
        ORDERED that the relief requested in the Sale Notice is hereby GRANTED as set forth

herein; and it is further

        ORDERED that Debtor is authorized to sell the property located in Blount County,

Alabama (the “Property”), pursuant to the contract attached to the Sale Notice, and listed in

Debtor’s Schedules as “Mills Farm” and “Posey Road” [Doc. No. 138], with tax parcel

identification number of 09-09-29-0-000-003.001; and it is further

        ORDERED that Debtor is authorized to take any actions and execute any agreements or

other documentation that are necessary or desirable to effectuate the transaction contemplated

pursuant to the contract attached to the Sale Notice; and it is further

        ORDERED that the Property shall be sold free and clear of any liens or encumbrances

with any liens or encumbrances to attach to the net proceeds of the sale; and it is further

        ORDERED that Debtor, the Purchasers, or any applicable title company may request from

this Court such other and further order as may be necessary to effectuate the sale; and it is further

        ORDERED that Debtor is authorized to take all such actions as are necessary to implement

the terms of this Order.

Dated: November 16, 2020.


                                               /s/ Tamara O. Mitchell
                                               TAMARA MITCHELL
                                               UNITED STATES BANKRUPTCY JUDGE




                                                  2
